DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/343,388 filed on 4/18/2019. This action is non-final.

Claim Objections
Claim 1: There is a typographical error in and one of more options for freight transportation. For examination purposes it will be interpreted as and one or more options for freight transportation. Appropriate correction required.
Claim 9:  There is a typographical error in a distribution center and another warehouses. For examination purposes it will be interpreted as a distribution center and other warehouses. Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 recites the limitation the shipper in line 11. There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the stated language in claim 1 will be interpreted as a shipper.
Claim 3 recites the limitation related documentation in lines 2-3. This limitation is unclear since it can be interpreted multiple different ways. For example: a) the documentation could be related to automatically generated customs forms, or b) the documentation could be related to any part of the shipper output, or c) the documentation could be related to any part of the shipment. The lack of clarity renders the claim indefinite. For examination purposes, related documentation will be interpreted as documentation related to the plurality of shipment segments.
Claim 6 recites the term instant in line 2 which is a relative term which renders the claim indefinite.  The term instant is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the parameter comparison of rates of claim 6 has been rendered indefinite by this use of the term instant. For examination purposes an instant comparison of rates will be interpreted as a comparison of rates.
Claim 6 recites the limitation (largest logistics companies, common carriers, regional firms and owner operators). This limitation merely recites examples of carriers of all sizes, and therefore does not limit the scope of the claim.  This was not clearly pointed out, so the scope of this claim is unclear (see MPEP 2173.05 (d)).
Claim 7 contains the trademark/trade name Link2Rail.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a system and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation (air, ocean, rail, road). This limitation merely recites examples of multiple modes of transportation, and therefore does not limit the scope of the claim.  This was not clearly pointed out, so the scope of this claim is unclear (see MPEP 2173.05 (d)).
Claim 9 recites the limitation integrated quotes from multiple companies, where one moves freight to a distribution center and other warehouses and distributes it in lines 2-4, which has been modified here to reflect the respective claim objection above. The limitation where one moves freight to a distribution center and other warehouses and distributes it in the claim is unclear since it can be interpreted as modifying the multiple companies or modifying the integrated quotes. For examination purposes integrated quotes from multiple companies, where one moves freight to a distribution center and other warehouses and distributes it will be interpreted as integrated quotes from multiple companies, which move freight to a distribution center and other warehouses and distribute it.
Claim 11 and 18 recite the limitation shipper in line 2 and 4 respectively. There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the stated language in claim 11 and 18 will be interpreted as the shipper.
Claim 11 recites the limitations The system of claim 10 wherein the shipper output includes a 100% damage/loss prevention system where the shipper is completely protected from loss due to damage in transit, and receives immediate payout if valid claim submitted, which has been wherein the shipper output includes a 100% damage/loss prevention system is unclear since the shipper output cannot be a system. For examination purposes, claim 11 will be interpreted as The system of claim 10 comprising a 100% damage/loss prevention system wherein the shipper is completely protected from loss due to damage in transit, and wherein the shipper output comprises an immediate payout if a valid claim is submitted.
Claim 12 recites the limitation the location of empty trucks in line 2. There is insufficient antecedent basis for this limitation in the claims.  This includes lack of antecedent basis granted by inherency, as empty trucks do not inherently have a single specific location (see MPEP 2173.05(e)). This is supported by applicant’s disclosed specification in paragraph [0026]. For examination purposes, the stated language in claim 12 will be interpreted as locations of empty trucks.
Claims 12 and 13 contain the trademark/trade name IOS and Android.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an application and, accordingly, the identification/description is indefinite. For examination purposes, application for IOS and Android in claim 12, and via IOS/Android App in claim 13 will each be interpreted as application
Claim 13 recites the limitation wherein the shipper output includes real-time tracking of all shipments in line 2. This limitation is unclear since it can be interpreted two ways: 1) the shipper output includes real-time tracking of all shipments related to that specific shipper, or 2) the shipper output includes real-time tracking of all shipments related to all shippers within the system. For examination purposes, wherein the shipper output includes real-time tracking of all shipments will be interpreted as wherein the shipper output for a shipper includes real-time tracking of all of their shipments.
Claim 14 recites the limitation (truckload and less than truckload). One interpretation could be that this limitation merely recites examples of instant bookings for refrigerated, and therefore does not limit the scope of the claim.  This was not clearly pointed out, so the scope of this claim is unclear (see MPEP 2173.05 (d)). Interpretation of this claim for examination purposes is discussed below in paragraph 20.
Claim 14 recites the limitation automated fixed cost quotes and instant bookings for refrigerated (truckload and less than truckload), flatbed and container loads in lines 2-4. This limitation is unclear since it can be interpreted four different ways: a) automated fixed cost quotes and instant bookings for refrigerated truckload, refrigerated less than truckload, flatbed and container loads; or b) automated fixed cost quotes and instant bookings for refrigerated, truckload, less than truckload, flatbed and container loads; or c) automated fixed cost quotes for refrigerated truckload, refrigerated less than truckload, flatbed and container loads and instant bookings for refrigerated truckload, refrigerated less than truckload, flatbed and container loads; or d) automated fixed cost quotes for refrigerated, truckload, less than truckload, flatbed and container loads and instant bookings for refrigerated, truckload, less than truckload, flatbed and container loads. For examination purposes this limitation will be interpreted as automated fixed cost quotes for refrigerated, truckload, less than truckload, flatbed and container loads and instant bookings for refrigerated, truckload, less than truckload, flatbed and container loads.
Claim 15 recites the limitation the same location in line 2. There is insufficient antecedent basis for this limitation in the claims.  This includes lack of antecedent basis granted by inherency, as the same location does not inherently have a single specific location.  The same location is subject to change over time, dependent on the shipments involved. (see MPEP 2173.05(e)). For examination purposes, the stated language in claim 12 will be interpreted as a same location.
Claim 16 recites the limitation the loads in line 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the loads will be interpreted as loads.
Claim 16 recites the limitation the lane in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the lane will be interpreted as a lane.
Claim 16 recites the limitation the other firm in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the other firm will be interpreted as another firm.
Claim 16 recites the limitation the freight in line 3. There is insufficient antecedent basis for this limitation in the claims. The term the freight appears to be referring to the same object(s) as loads is in line 2. For examination purposes, the freight will be interpreted as the loads.
Claim 16 recites the terms each day and that day in lines 3 and 4. These paired terms are unclear since they seem to be referring to the same day(s), but each day is plural while that day is singular. For examination purposes, the claim will be interpreted as The system of claim 1 wherein loads are automatically consolidated between carriers so that when one firm runs a full truck on a lane, another firm does not dispatch a vehicle on that lane because 100% of loads have been transferred, wherein selection of carriers is determined by predefined contract rules set up between carriers using the system.
Claim 17 recites the limitation shippers in lines 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, shippers will be interpreted as the shipper.
Claim 20 recites the limitation shippers are provided in lines 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, shippers are provided will be interpreted as the shipper is provided.
Claims 2, 4-5, 10, and 18-19 are rejected under 35 U.S.C. 112(b) by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for receiving shipper and carrier information, providing a shipper with a list of carrier service options based on the received information, and granting the shipper the ability to reserve the services of one of the carriers from the list. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receiving a shipper input; ... receiving a plurality of carrier inputs; ... storing information from the carrier inputs and the shipper input; and ... select and combine information from the plurality of carrier inputs ... in response to the shipper input to generate a shipper output comprising a comparison of rates from carriers of all sizes and one of more options for freight transportation, the one or more options being selectable by the shipper for automatically booking freight transportation at a fixed cost., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving shipper and carrier 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A system for facilitating multi-modal freight transactions comprising [0048], a shipper portal (Fig. 1), a carrier portal (Fig. 3), a database [0048], and a processor [0048]. The claimed system is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of A system for facilitating multi-modal freight transactions comprising, a shipper portal, a carrier portal, a database, and a processor of a generic computerized system do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving shipper and carrier information, providing a shipper with a list of carrier service options based on the received information, and granting the shipper the ability to reserve the services of one of the carriers from the list in a 
Claims 2-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 7 recites a Link2Rail system, claim 11 recites a 100% damage/loss prevention system, claim 12 recites a geo-positioning application for IOS and Android, claim 13 recites an IOS/Android App, and claims 19 & 20 recite a brokerage system and a directory system, the claims as a whole merely describe how to generally “apply” the aforementioned abstract ideas. The claimed Link2Rail system [0038], and IOS/Android App [0024] are recited at a high level of generality, while the 100% damage/loss prevention system, geo-positioning application for IOS and Android, brokerage system, and directory system are not recited at all in the applicant’s specification. All of these additional elements are merely invoked as tools to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving shipper and carrier information, providing a shipper with a list of carrier service options based on the received information, and granting the shipper the ability to reserve the services of one of the carriers from the list in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wied (U.S. Pub. No. 2005/0209913).
Regarding the following claim 1 limitations, Wied, as shown, discloses the following limitations:
A system for facilitating multi-modal freight transactions comprising: a shipper portal for receiving a shipper input; [See (Fig. 5, 6, 8-11, 27); [0138]; [0183]; Wied teaches a user interface (i.e. a shipper portal) that allows the shipper to provide user profile information as well as allowing the shipper to provide shipment information (i.e. a shipper input).]
a carrier portal for receiving a plurality of carrier inputs; [See (Fig. 33, 41-43); [0205-0206]; Wied teaches a user interface (i.e. a carrier portal for receiving a plurality of carrier inputs) that allows a carrier to place bids on shipments (i.e. carrier inputs
a database storing information from the carrier inputs and the shipper input; [See [0036]; (Fig. 51); Wied teaches a database storing the shipment requests (i.e. shipper input) and the fulfillment offers (i.e. carrier inputs).]
and a processor configured to select and combine information from the plurality of carrier inputs within the database in response to the shipper input to generate a shipper output comprising a comparison of rates from carriers of all sizes and one or more options for freight transportation; [See [0003]; [0251-0252]; (Fig. 53); [0198]; (Fig. 33, element 560); Wied teaches a Dynamic Marketplace System 680 (i.e. a system for facilitating multi-modal freight transactions) provided through the use of computers, computer systems, and computer networks (i.e. processors). Wied further teaches communicating eligible carriers (i.e. a shipper output comprising a comparison of rates from carriers of all sizes and one or more options for freight transportation) to a shipper based on the information of the shipment request (i.e. shipper input) and fulfillment offers (i.e. carrier inputs).]
the one or more options being selectable by a shipper for automatically booking freight transportation at a fixed cost; [See [0198]; (Fig. 35); [0252]; Wied teaches a shipper selecting one of the fulfillment offers (bids), confirming their selection via a submit button 566, and receiving the “Shipper Bid Acceptance Confirmation Page” as a form of confirming their agreement with the associated carrier.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Pretorius (U.S. Pub. No. 2014/0012772).
Regarding the following claim 2 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Pretorius does, disclose the following claim 2 limitations:
The system of claim 1 wherein the processor determines emissions for each of a plurality of shipment segments and automatically selects a lowest emission shipping option for the shipper output.; [See [0044]; [0087-0095]; (Fig. 3, element 400); (Fig. 4); Pretorius teaches determining the carbon emissions (i.e. emissions) for each leg (i.e. shipment segment) of a plurality of modal options (i.e. shipping options) and then presenting all modal options, including the modal option with the lowest carbon emissions, to the user (i.e. shipper output).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the system of Pretorius in combination with the system Wied in order to provide users emissions data associated with all shipment options, including the lowest emission shipment option, since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a user emissions data associated with different shipment options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.
Regarding the following interpretation of claim 17 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Pretorius does, disclose the following claim 17 limitations:
The system of claim 1 wherein the shipper output includes emission information to allow shippers to reduce air pollution and greenhouse gas emissions from freight shipping.; (For to allow shippers to reduce air pollution and greenhouse gas emissions from freight shipping will not be given patentable weight since it is only reciting an intended use of the functional language of the claim (wherein the shipper output includes emission information) (MPEP 2103 section I, c)). [0016-0018]; [0107-0112]; (Fig. 3, element 400); (Fig. 4); Pretorius teaches a user being presented with modal options (i.e. shipper output) comprising their respective carbon emissions information.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the display of the environmental impact of a shipment of Pretorius with the commerce facilitating system of Wied since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a shipper emissions data associated with different shipment options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Pretorius (U.S. Pub. No. 2014/0012772) and in further view of Felix (U.S. Pub. No. 2014/0279440).
Regarding the following claim 3 limitations, Wied, as shown, discloses all claim 1 limitations, while Pretorius, as shown, discloses all claim 2 limitations. Wied and Pretorius do not, however Felix does, disclose the following claim 3 limitations:
The system of claim 2 wherein the shipper output includes automatically generated customs forms and related documentation; [See [0057]; (Fig. 2B, element 254); Felix teaches providing a user with pre-populated (i.e. automatically generated) documents (i.e. shipper output) including customs forms and shipping labels (i.e. related documentation).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Felix to provide shippers with pre-populated The information identified in the previous states can ensure that data elements and accurate product descriptions are reflected on all documents. Proper documentation increases customs efficiency for the export country and import country which expedites the shipping process.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Pretorius (U.S. Pub. No. 2014/0012772), in further view of Felix (U.S. Pub. No. 2014/0279440), and in yet further view of Wagner (U.S. Pub. No. 2017/0061376).
Regarding the following claim 4 limitations, Wied, as shown, discloses all claim 1 limitations, while Pretorius, as shown, discloses all claim 2 limitations, and Felix, as shown, discloses all claim 3 limitations. Wied, Pretorius, and Felix do not, however Wagner does, disclose the following claim 4 limitations:
The system of claim 3 wherein the processor automatically calculates a freight class based on the shipper input; [See [0017]; [0065]; (Fig. 17); Wagner teaches a user inputting weight, dimensions, and an NMFC Prime number (i.e. shipper input) in order to have the shipment’s class automatically populate (i.e. the processor automatically calculates a freight class).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Wagner to provide automatic calculation of freight classes based on the shipper input of the commerce facilitating system of Wied.  This not only saves the shipper time, but also ensures that the freight class applied to the shipment is accurate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Pretorius (U.S. Pub. No. 2014/0012772), in further view of Felix (U.S. Pub. No. 2014/0279440), in further view of Wagner (U.S. Pub. No. 2017/0061376), and in yet further view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following claim 5 limitations, Wied, as shown, discloses all claim 1 limitations, while Pretorius, as shown, discloses all claim 2 limitations, Felix, as shown, discloses all claim 3 limitations, and Wagner, as shown, discloses all claim 4 limitations. Wied, Pretorius, Felix, and Wagner do not, however Jones does, disclose the following claim 5 limitations:
The system of claim 4 wherein the database automatically imports common carrier rates; [See [0068]; [0087]; Jones teaches its LTL pricing database being capable of scanning other shipping logistics databases to obtain (i.e. import) bids.  The bids, as Jones further teaches, comprise the price that the shipper pays (i.e. common carrier rates) and the margin.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Jones to automatically aggregate common carrier rates from accessible carrier databases in order to provide the shipper with as many carrier options as possible and to get the best rate possible.
Claims 6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Dube (U.S. Pub. No. 2016/0321609).
Regarding the following claim 6 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Dube does, disclose the following claim 6 limitations:
The system of claim 1 wherein the processor carries out a comparison of rates in the database from carriers of all sizes (largest logistics companies, common carriers, regional firms and owner operators) by aggregating online rates and comparing them; [See [0094-0095]; (Fig. 7); Dube teaches generating feasible routes and corresponding rates based on shipper and carrier aggregating online rates), and then comparing them according to certain criteria such as cost (i.e. carries out an instant comparison of rates).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the comparison system of Dube with the commerce facilitating system of Wied in order to present carrier options to a shipper in a more clear way, highlighting differences in price between carriers. Presenting the information in this way can help a shipper make a good decision regarding which carrier to choose for a shipment and save them money.
Regarding the following claim 8 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Dube does, disclose the following claim 8 limitations:
The system of claim 1 wherein the database includes carrier inputs from multiple modes (air, ocean, rail, road) of transportation and the processor determines options for shipper output through optimization of all of the modes of transport; [0021]; [0056]; (Fig. 1); (Fig. 4); (Fig. 5); Dube teaches a system with a database (Fig. 5, element 520) that stores information (i.e. carrier inputs) from carriers who transport by ocean, air, truck, and rail (i.e. multiple modes (air, ocean, rail, road) of transportation), and a processing unit (Fig. 1, element 16) which provides end-to-end route optimization and planning in a multimodal freight transportation environment (i.e. determines options for shipper output through optimization of all the modes of transport).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the multimodal carrier database information, and the route optimization and planning in a multimodal freight transportation environment of Dube with the commerce facilitating system of Wied in order to expand the set of carrier options for shippers, as well as provide a means for them to utilize a wide variety of carrier options in an optimized way.  A shipper optimizing multiple carriers and multiple modes of transportation for a single 
Regarding the following claim 9 limitations, Wied, as shown, discloses all claim 1 limitations, and Dube, as shown, discloses all claim 8 limitations. Wied does not, however Dube does, disclose the following claim 9 limitations:
The system of claim 8 wherein the processor allows as integrated quotes from multiple companies, which move freight to a distribution center and other warehouses and distribute it, all as part of a fixed all-inclusive quote generated as the shipper output; [See [0021]; [0056]; [0071]; (Fig. 1); (Fig. 4); Dube teaches a system proposing and displaying total costs on multimodal transportation options (i.e. integrated quotes from multiple companies, and part of a fixed all-inclusive quote generated as the shipper output) to a shipper including routes that involve carriers transferring the goods to other carriers via distribution centers (Fig. 4, elements 3 & 9).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the multimodal transportation options proposal system of Dube with the commerce facilitating system of Wied and multimodal route optimization and planning system of Dube (as described above in the 103 rejection for claim 8) since it presents the shipper with a comprehensive plan, rate, and other information correlating to optimized multimodal routes. 
Regarding the following claim 15 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Dube does, disclose the following claim 15 limitations:
The system of claim 1 wherein multiple shipments from a same location are automatically consolidated, transferred to a distribution center by a dedicated truck traveling directly from the same location to a distribution center without picking up or dropping off other freight, and sent directly to their respective destinations from the distribution center; [See [0056]; (Fig. 4); Dube full truckload in the freight industry, i.e. a dedicated truck traveling directly from the same location to a distribution center without picking up or dropping off other freight), and being sent to their destination (Fig. 4 “D”) from the distribution center.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the consolidation method of Dube with the commerce facilitating system of Wied in order to reduce the amount of emissions, cost, and resources required to transport freight to its final destination.
Claim 7, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following Claim 7 limitations, Wied, as shown, discloses all claim 1 limitations.  Wied does not, however Jones does, disclose the following claim 7 limitations:
The system of claim 1 comprising a Link2Rail system providing automated access for all carriers of all sizes to rail yards for expanding the reach of intermodal freight; (For examination purposes the limitation for expanding the reach of intermodal freight will not be given patentable weight since it is only reciting an intended use of the functional language of the claim (providing automated access for all carriers of all sizes to rail yards) (MPEP 2103 section I, c)) [See [0095-0096]; Jones teaches a system (i.e. a Link2Rail system) providing intermodal freight transport, including rail, to TSPs (i.e. carriers) who would not otherwise have combined transportation service (i.e. expanding the reach of intermodal freight).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the intermodal freight transport system of Jones with the commerce facilitating system of Wied in order to provide carriers access to rail yards. By granting 
Regarding the following Claim 16 limitations, Wied, as shown, discloses all claim 1 limitations.  Wied does not, however Jones does, disclose the following claim 16 limitations:
a.	The system of claim 1 wherein loads are automatically consolidated between carriers so that when one firm runs a full truck on a lane, another firm does not dispatch a vehicle on that lane because 100% of the loads have been transferred, wherein selection of carriers is determined by predefined contract rules set up between carriers using the system; [See [0126-0129]; Jones teaches a system that determines the best lanes for trucks that are part of transportation service providers’ (TSPs’) fleets.  Based on the best lanes information, Jones teaches TSPs (i.e. carriers) competitively bidding against each other for the “next leg” shipment made up of available loads from customers (i.e. 100% of the loads). The winning TSP of this bidding process runs the lane with the “next leg” shipment while the losing TSPs do not (i.e. wherein selection of carriers is determined by predefined contract rules set up between carriers using the system).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the lane bidding process of Jones with the commerce facilitating system of Wied in order to more efficiently move freight from one place to another by consolidating freight into a single truck.  By instituting Jones’ reverse bidding process, customers are also ensured to have competitive pricing for moving their freight as part of these “next leg” shipments.
Regarding the following Claim 19 limitations, Wied, as shown, discloses all claim 1 limitations.  Wied does not, however Jones does, disclose the following claim 19 limitations:
The system of claim 1 wherein carriers are able to select if they want to be included in a brokerage system ... or a directory system ...; [The following language was removed from the claim for examination purposes, as it merely recites nonfunctional descriptive material: ... at no cost for basic listing but with a markup applied ... where they pay a listing fee, or agree to a referral fee for each load, but have no markup on their rates; Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. Here, these limitation can be reasonably interpreted as instructions of terms displaying on a display interface. Thus no functional relationship exist between the terms and the medium. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. (MPEP 2111.05 III)] [See [0018-0019]; [0028]; [0087]; Jones teaches transportation service providers (i.e. carriers) either working with brokers as an intermediary (i.e. a brokerage system), or working directly with shippers (i.e. a directory system). Furthermore, the selection is described in the claim as “able to select …” which is intended use language. Jones’ teaching of more than one options of operation would allow carrier to select one of them]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the brokerage and directory systems of Jones with the commerce facilitating system of Wied in order to provide a carrier options regarding how directly they want to handle organizing shipment requests.  The flexibility Jones’ system offers carriers allows the system of Wied to be conducive to the business of a wider array of carriers (those interested in brokerage, and those who are not).
Regarding the following Claim 20 limitations, Wied, as shown, discloses all claim 1 limitations.  Wied does not, however Jones does, disclose the following claim 20 limitations:
The system of claim 1 wherein the shipper is provided with an option to select between: a) a brokerage system ... or b) a direct model system ... ; [The following language was removed from the claim for examination purposes, as it merely recites nonfunctional descriptive material: ... where the shipper pays a markup on carrier rates in exchange for non-carrier customer service, load tracking, insurance, and intervention in the event of carrier not invoicing as quoted;  ... where the shipper gets carrier direct rates, but have only carrier direct customer service, and the direct model system serves as a passthrough for payments and matching service identifying the best carriers to use each time, with carrier rating from the brokerage system also showing in the direct systems; Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. Similarly to claim 19, the claim limitation here can be interpreted as terms being provided on a system display; thus no functional relationship exist between the terms and the medium. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. (MPEP 2111.05 III)] [See [0018-0019]; [0028]; [0087]; Jones teaches shippers either working with brokers as an intermediary (i.e. a brokerage system), or working directly with shippers (i.e. a directory system).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the brokerage and directory systems of Jones with the commerce facilitating system of Wied in order to provide a carrier options regarding how directly they want to handle organizing shipment requests.  The flexibility Jones’ system offers shippers allows the system of Wied to be conducive to the business of a wider array of shippers (those interested in brokerage, and those who are not).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Dube (U.S. Pub. No. 2016/0321609), and in further view of Miller (2015/0006428).
Regarding the following claim 10 limitations, Wied, as shown, discloses all claim 1 limitations, and Dube, as shown, discloses all claim 8 and 9 limitations. Wied and Dube do not, however Miller does, disclose the following claim 10 limitations:
The system of claim 9 wherein a specific carrier for the freight transportation is not specified but the fixed cost comprises an all-inclusive guaranteed quote; [See [0021]; Miller an all-inclusive guaranteed quote) process being anonymous (i.e. a specific carrier for the freight transportation is not specified).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the anonymous bidding process of Miller with the commerce facilitating system of Wied in order to ensure that all shippers are getting competitive bids no matter the reputation, name, or size of their company. See motivation provided in Wied [0124]: Further, this step may be designed to allow the shipper to select when to reveal the origin of shipments to the carrier, for example either prior to bidding by a carrier or after the bid is accepted, may be designed to allow the shipper to select when to reveal the destination of shipments to carriers, allowing the shipper to make these type designations, allows small shippers the flexibility of being anonymous so the market price obtained is not based on a company name, a company' reputation, or the size of the company.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Chowdhary (U.S. Pat. No. 10,445,818).
Regarding the following claim 11 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Chowdhary does, disclose the following claim 11 limitations:
The system of claim 10 comprising a 100% damage/loss prevention system wherein the shipper is completely protected from loss due to damage in transit, and wherein the shipper output comprises an immediate payout if a valid claim is submitted; [See [Col. 26, Lines 44-59]; Chowdhary teaches a customer (i.e. the shipper) that has been deprived because of product damage or shipment loss receiving a refund (i.e. the shipper output comprises an immediate payout) from the transaction system 10 (i.e. a 100% damage/loss prevention system). A determination of the amount and validity of the claim is determined by the same transaction system 10 (i.e. if a valid claim is submitted)
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Amin (U.S. Pub. No. 2014/0129951).
Regarding the following claim 12 limitations, Wied, as shown, discloses all claim 1 limitations. Wied does not, however Amin does, disclose the following claim 12 limitations:
The system of claim 1 wherein the database includes locations of empty trucks automatically uploaded via geo-positioning application and available for inclusion in shipper output; [See [0086]; (Fig. 3H); Amin teaches a mapping application (i.e. geo-positioning application) capable of showing a customer (i.e. shipper output) the location of all available service providers (i.e. locations of empty trucks).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the service provider tracking capabilities of Amin with the commerce facilitating system of Wied in order to give the customer more information on the availability of potential carriers.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Amin (U.S. Pub. No. 2014/0129951), and in further view of Berger (U.S. Pub. No. 2020/0286035).
Regarding the following claim 13 limitations, Wied, as shown, discloses all claim 1 limitations, while Amin, as shown, discloses all claim 12 limitations. Wied and Amin do not, however Berger does, disclose the following claim 13 limitations:
The system of claim 12 wherein the shipper output for a shipper includes real-time tracking of all of their shipments via application; [See [00535]; [0538]; (Fig. 6); (Fig. 7); (Fig. 35); Berger teaches a mapping application (i.e. application) accessible to a shipper displaying a location of a shipment (i.e. the shipper output for a shipper includes real-time tracking of all of their shipments).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment tracking function of Berger with the available service provider tracking capabilities of Amin and the commerce facilitating system of Wied.  While Amin provides important tracking capabilities of available carrier resources, it fails to teach the tracking of shipments after the providers have obtained the freight, which Berger does teach.  In the freight industry it is common for freight to be misplaced or forgotten somewhere in transit, and because of that it would be valuable for a shipper to know at all times whether their shipments were on the correct course toward their respective destinations.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Amin (U.S. Pub. No. 2014/0129951), in further view of Berger (U.S. Pub. No. 2020/0286035), and in yet further view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following claim 14 limitations, Wied, as shown, discloses all claim 1 limitations, while Amin, as shown, discloses all claim 12 limitations, and Berger, as shown, discloses all claim 13 limitations. Wied, Amin, and Berger do not, however Jones does, disclose the following claim 14 limitations:
The system of claim 13 wherein shipper output includes automated fixed cost quotes for refrigerated, truckload, less than truckload, flatbed and container loads and instant bookings for refrigerated, truckload, less than truckload, flatbed and container loads; [See [0004]; [0033]; [0083]; (Fig. 2, element 244); [0041-0061]; Jones teaches a customer receiving quotes for a shipper output includes automated fixed cost quotes) and selecting a bid with its associated pricing, awarding the bid and its cost to the transportation service provider (i.e. instant bookings). Jones further teaches that these quotes and bids are based upon shipper input which includes specifying the type of transport vehicle (See para. [0053]), and that types of transport vehicle can include: non-bulk cargo (boxes and pallets) (i.e. less than truckload), bulk (i.e. truckload), liquid, reefer (i.e. refrigerated), flatbeds and cargo container frames (See para. [0003].]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the quoting and bidding system of Jones with the shipment tracking function of Berger, the available service provider tracking capabilities of Amin, and the commerce facilitating system of Wied. It is common practice to get quotes for services before entering any formal agreement with another party, therefore one of ordinary skill in the art would see that providing the ability to request and receive quotes through the shipper portal of Wied would benefit the customer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913), in view of Jones (U.S. Pub. No. 2015/0161696), in further view of Pretorius (U.S. Pub. No. 2014/0012772), and in yet further view of Yelin (U.S. Pub. No. 2012/0323499).
Regarding the following Claim 18 limitations, Wied, as shown, discloses all claim 1 limitations, while Jones, as shown, discloses all claim 16 limitations.  Wied and Jones do not, however Pretorius does, disclose the following claim 18 limitations:
The system of claim 16 wherein the database also tracks ... greenhouse gas emissions from each carrier, as reported using ... non-government emissions tracking and reduction systems, so that the shipper can select the lowest emission option by pollutant or an index of several pollutants; (For examination purposes the limitation so that the shipper can select the lowest emission option by pollutant or an index of several pollutants will not be given patentable weight the database also tracks air pollutants and greenhouse gas emissions from each carrier) (MPEP 2103 section I, c)) [See [0016-0018]; [0107-0112]; (Fig. 3, element 400); Pretorius teaches a system that calculates an environmental impact (i.e. tracks air pollutants and greenhouse gas emissions from each carrier, as reported using ... non-government emissions tracking and reduction systems) allowing a shipper the option to select the logistics option with the lowest environmental impact (i.e. the lowest emission option by pollutant or an index of several pollutants).]
Further, Wied, Jones, and Pretorius do not, however Yelin does, disclose the following claim 18 limitations:
... tracks air pollutants ... from each carrier ... as reported using government ... emissions tracking and reduction systems; [See [0059]; [0047-0049]; [0049]; In [0059] Yelin teaches collected data may be used to prepare reports indicating the amount of pollutant emissions such as nitrogen oxides, sulfur dioxide, ozone, etc. (i.e. air pollutants) emitted. In [0047] Yelin further teaches sending calculated emissions data to a user 300 which may be a government agency or emissions authority. In [0048-0049] Yelin further teaches a report 400 on emissions being constructed and used by a user 300 or sent to a third party to provide information.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the display of the environmental impact of a shipment of Pretorius with the governmental pollutant emissions reporting of Yelin, and further combine the display of Pretorius with the commerce facilitating system of Wied and transportation efficiency system of Jones since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a shipper emissions data associated with different carrier options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jelaco (WO 2006/036898) teaches a transportation management system connecting industry participants, carriers, shippers, and retailers.
Sharp (U.S. Pat. No. 7,249,087) teaches a freight shipping platform for connecting buyers and sellers of transportation services.
Ricciardi (U.S. Pub. No. 2015/0032656) teaches a freight shipping platform for connecting buyers and sellers of transportation services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/GEORGE CHEN/Primary Examiner, Art Unit 3628